Citation Nr: 0806092	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, other than PTSD, to include depression and anti-
social personality disorder.

3.  Entitlement to service connection for bilateral flat 
feet.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the  Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  By a rating action in December 1984, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD; notice of the determination and his appellate rights 
were provided, and a timely appeal was not filed.

2.  Evidence added to the record since the December 1984 RO 
determination relative to PTSD, is new, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim, but does not raise a reasonable possibility of 
substantiating the veteran's claim.

3.  A pyschiatric disability, other than PTSD, to include 
major depression was initially demonstrated many years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service.  

4.  Bilateral flat feet were noted on induction examination 
in May 1969, and have not been shown by competent evidence to 
have been chronically aggravated by active service.


CONCLUSIONS OF LAW

1.  The RO's December 1984 decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  


2.  New and material evidence has not been received since the 
December 1984 rating decision and the veteran's claim for 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(2007).

3.  A psychiatric disability, other than PTSD, to include 
depression, was not incurred in, or aggravated by, active 
service, nor may a psychiatric disability be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  Pre-existing bilateral flat feet disability was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

In the present case, with respect to the veteran's service 
connection claims, VA satisfied its duty to notify by means 
of April 2004 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence, 
requested that he submit any evidence in his possession 
pertaining to the claims, and provided him with notice of the 
type of evidence necessary to establish a disability rating 
and/or effective date in the event of award of the benefit 
sought. 

With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must 
be informed of what type of evidence would be considered 
"new" and "material," as well as be provided with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App 1 (2006).

In this case, with respect the veteran's new and material 
evidence claims, an April 2004 letter notified the veteran 
that new and material evidence could be submitted to reopen 
his claim, indicated what type of evidence would qualify as 
"new" evidence, and specifically informed him of what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and a VA examination report.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2007).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
PTSD.  The record reflects that in a December 1984 decision, 
the RO denied the veteran's claim for service connection for 
PTSD, on the basis that PTSD was not diagnosed on the 
veteran's VA examination.  Notice of the determination, with 
his appellate rights, was issued in January 1985.  However, 
no appeal was taken from that determination.  As such, it is 
final.  38 U.S.C.A. § 7105.

The evidence received since the final December 1984 RO 
decision includes VA treatment outpatient records.  Such 
records show that the veteran underwent psychiatric 
evaluation.  However, such records do not show that the 
veteran has been diagnosed with PTSD.  Indeed, in June 2004, 
a VA examiner, after a neuropsychological evaluation stated 
that the veteran's symptomology is "inadequate for a 
diagnosis of PTSD.  As stated previously, his symptomatology 
was "inadequate for a diagnosis of PTSD."  Likewise, in a 
March 2005 treatment record, the physician stated that the 
veteran "does not meet [the] criteria for PTSD due to lack 
of extraordinary trauma history.  depression nos fits best 
diagnostically."  

The aforementioned evidence is new because it was not of 
record at the time of the prior final RO denial in December 
1984.  Such evidence also relates to an unestablished fact 
necessary to substantiate the claim, namely whether or not 
the veteran has a current PTSD diagnosis.  However,  the 
evidence, which demonstrates that the veteran does not have a 
current PTSD diagnosis, is not material because when 
considered by itself, or with previous evidence of record, 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  

Thus, although the veteran asserts that he has current PTSD, 
such contentions are redundant of that previously asserted at 
the time of the prior final denial in December 1984.  
Accordingly, the Board concludes that evidence received 
subsequent to the December 1984 RO denial, considered in 
conjunction with the record as a whole, is not new and 
material and the claim for service connection for PTSD is not 
reopened.

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Also, certain chronic diseases, including psychosis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service. That presumption can be rebutted by clear 
and unmistakable evidence that such a disability existed 
prior to service and was not aggravated by service.  See 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(2007).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a)(2007).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993). In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).



1.  Psychiatric Disability, other than PTSD

The veteran asserts that service connection is warranted for 
a psychiatric disability, other than PTSD.  At the outset, 
the Board observes that on the report of medical history, 
taken in conjunction with his May 1969 induction examination, 
the veteran reported that he had a history of depression.  
However, the Board observes that the record does not contain 
any documented contemporaneous clinical findings to establish 
that the veteran had a chronic, pre-existing psychiatric 
condition.  Additionally, on his May 1969 report of medical 
examination, the examiner did not indicate that the veteran 
had a psychiatric disability.  Indeed, the examiner reported 
that the veteran was psychiatrically normal.  Thus, although 
the veteran reported that he had a history of depression on 
entrance into service, the then contemporaneous, objective 
clinical findings of record do not reflect that the veteran 
had a chronic psychiatric disability.  Therefore, the Board 
finds that the presumption of soundness as to psychiatric 
disability applies in this case.  Where the presumption of 
sound condition at entrance to service cannot be rebutted, 
the assumption of the fact for which the presumption stands -
- that is, that the veteran was in sound condition at entry 
to service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1096.

In order to establish service connection on a nonpresumptive 
direct incurrence basis, the veteran must provide evidence of 
a current disability, an in-service injury or disease, and a 
nexus between the current disability and an in-service injury 
or disease.  With respect to a current disability, the VA 
treatment records reflect that the veteran has been diagnosed 
with major depression, depressive disorder, and dysthymic 
disorder.  The Board notes that although the veteran has 
indicated that he has anti-social personality disorder, the 
evidence of record does not reflect such a diagnosis.  
However, even if the veteran had been diagnosed with a 
personality disorder, a personality disorder is a 
developmental defect and is not a disease or injury within 
the meaning of applicable legislation for the payment of 
compensation benefits.  38 C.F.R. § 3.303(c) (2007).

With respect to an in-service injury or disease, the 
veteran's service medical records are silent for complaints 
of, or treatment for a pyschiatric disability. 
Moreover, no competent clinical evidence of record 
establishes that the veteran's current psychiatric 
disability, initially clinically demonstrated by the record, 
in 1984, almost 15 years after service, is etiologically 
related to any incident of service.  The Board notes that 
such a lapse of time between service separation and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Therefore, in the absence of any medical evidence that the 
veteran's current psychiatric disability is etiologically 
related to service and in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
initial demonstration of psychiatric disability years after 
his discharge from service, to be too remote from service to 
be reasonably related to service.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection on a nonpresumptive direct basis 
for the veteran's current psychiatric disability.

The Board also finds that the preponderance of the evidence 
is against a grant of service connection on a presumptive 
basis for the veteran's current psychiatric disability.  As 
noted above, in order to establish service connection on a 
presumptive basis, a psychosis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  38 C.F.R. § 3.307, 
3.309(a).  In this case, there is no evidence that a 
psychosis was manifested to a compensable degree within one 
year of his separation from service.  In fact, as stated 
above, the record reflects that the first clinical findings 
of record of a psychiatric disability was in 1984, which was 
many years after service.  Therefore, the Board finds that 
the evidence of record does not establish that the veteran is 
entitled to service connection on a presumptive basis for his 
current psychiatric disability.

In conclusion, although the veteran asserts that his current 
psychiatric disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current psychiatric disability 
is related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a psychiatric disability.
 
2.  Flat Feet

The veteran contends that service connection is warranted for 
bilateral flat feet.  With respect to an in-service injury or 
disease, the veteran, on report of medical history, taken in 
conjunction with his May 1969 induction examination, reported 
that he had a history of foot problems.  The examining 
physician indicated that the veteran had flat feet.  
Likewise, on the corresponding report of medical examination, 
the examiner reported that the veteran's feet were abnormal 
and that he had second degree pes planus, bilaterally.  Thus, 
because the veteran's pes planus was noted upon enlistment 
examination, the presumption of soundness does not apply.  
See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

Having determined that the appellant's bilateral flat feet 
preexisted service, the Board must next consider whether such 
condition was aggravated by such service.   Specifically, the 
Board must decide whether the evidence demonstrates that the 
flat feet increased in severity, beyond its natural progress, 
during active service.

However, the Board finds that there is no competent evidence 
that the veteran's flat feet disability increased in severity 
during service.  The veteran's service medical records do not 
reflect any complaints of, or treatment for, bilateral flat 
feet. Moreover, the examiner from the veteran's July 1971, 
report of medical examination taken in conjunction with his 
separation examination, indicated that the veteran's feet 
were normal.  Neither pes planus nor flat feet was noted.  
Therefore, in the absence of any evidence to the contrary, 
the Board finds that there has been no demonstration by 
competent clinical evidence that the appellant's bilateral 
flat feet increased in severity beyond its natural 
progression during his active service. 

In conclusion, although the appellant asserts that his pre-
existing flat feet disability was aggravated during his 
active service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence of record is of greater probative value than the 
appellant's statements in support of his claim.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for bilateral flat feet. 


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for PTSD, the 
claim is not reopened, and the appeal is denied.

Entitlement to service connection for a psychiatric 
disability, other than PTSD, to include major depression, is 
denied.

Entitlement to service connection for flat feet is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


